Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed August 12, 2022 have been fully considered but they are not persuasive. The examiner notes Applicant failed to include the intervening claims 2-3 into claim 1.  
Applicant incorrectly stated that claim 1 was “rejected” under 35 USC §112(f) in the previous reply.  Rather, the claim limitation “driving device” was instead interpreted as invoking 35 USC §112(f).  See MPEP 2181.  
Applicant’s arguments, see page 7, filed August 12, 2022, with respect to the rejection(s) of claim(s) 1-4 and 13-14 under 35 USC §§102, 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the reference supplied by Applicant in the August 11, 2022 Information Disclosure Statement.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: driving device in claim 1. 
“Device” is a generic placeholder for means, “device” is coupled with the functional language: “driving” and, “device” is failed to be accompanied with any structure to perform the driving function.  Applicant has introduced “shaft” in an attempt to preclude interpretation under 35 CFR 112(f), however, but that fails to limit the driving device since the shaft is coupled to the driving device.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Applicant intends the driving device to be those devices listed on page 16, lines  2-3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant amended claim 1 to have a boss with each of the two blades being overlapped on the boss.  Claim 10 however, requires two bosses.  Clearly, claim 1 is limited to the species of one boss and two blades, but claim 10 is directed to a different species of two bosses.  Applicant has no support of two blade overlapping one boss together with a second boss.  Claim 11 depends from claim 10 and fails to cure its deficiency and is likewise directed to new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 introduces in line 2 “at least two overlapping portions,” but then only recites “the overlapping portion” in lines 3, 4-5, 6, 7, and 8 (five occurrences).  It is not clear if the five occurrences of “the overlapping portion” should be “the overlapping portions.”  For purposes of examination, they will be treated as plural.  
Claim 3 recites in line 3, “the overlapping portion” but it may not necessarily be the previously recited “corresponding overlapping portion.” Therefore, this limitation lacks proper antecedent basis.  For purposes of examination, “the overlapping portion” will be treated as the “corresponding overlapping portion.”
Claim 3 recites “the connecting piece” but claim 1 requires more than one connecting piece.  Accordingly, it is unclear which of the connecting pieces of claim 1 is being referred to in claim 3.  For purposes of examination, the connecting piece of claim 3 will be the respective or corresponding connecting piece of claim 1 that corresponds to the blade to which it is associated.  
Claim 4 recites “the pivoting portion” but claim 3 from which claim 4 depends requires a more than one pivoting portion.  It is unclear if a lower surface of each pivoting portion is in contact with the second surface. 
Claim 5 refers to “the protruding edge” but claim 1 requires at least two protruding edges, so it is unclear which protruding edge claim 5 is referring to.  Claims 6-12 each depend from indefinite claim 5 and fail to cure the deficiency thereof, and are accordingly likewise indefinite.
For claim 7, “the protruding edge” is not clear since there is a  protruding edge for each blade as required in claim 1.  It isn’t clear if Applicant is limiting each protruding edge or just one of them.  For purposes of examination, the examiner will treat the claim as limiting each of the protruding edges.  
Claim 9, line 2 recites “a rotating shaft of the driving device.”  This is believed to be the rotating shaft which is now recited in claim 1.  Currently, however, the it isn’t clear if the rotating shafts of claims 1 and 9 are the same or are different.  
Claim 11 recites at least: “the boss” but claim 10 requires 2 bosses, so it is not clear if one of or both of the bosses has a semi-circular or rectangular cross section.  For purposes of examination, only one boss will be treated as having a semicircular or rectangular cross section.  
Claims 3-20 each depend from at least one indefinite claim above, and fail to cure the deficiency thereof, and are accordingly likewise indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-10 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by UK Patent Application GB 2,030,879 A (Scott hereinafter).
For claim 1, Scott teaches a folding propeller, comprising a hub 19, at least two blades 20 and at least two connecting pieces (see FIG. 5) , the hub being configured to mount the folding propeller to a driving device, a rotating shaft 18 of the driving device being assembled to the hub 19 to drive the folding propeller to rotate, wherein the hub 19 comprises a first surface and a second surface disposed oppositely, the first surface facing the driving device, and the second surface facing away from the driving device; and each of the blades 20 is mounted on the second surface by the corresponding connecting piece, and each of the blades 20 is capable of rotating relative to the hub 19; wherein the hub further includes a boss (see FIG. 5, page 1, lines 102-106) disposed on the second surface, and a protruding edge of each of the blades 20 being overlapped on the boss.
For claim 2, Scott teaches the hub 19 comprises a main body portion 19, and at least two overlapping portions 19’ connected to the main body portion 19, and the main body portion 19 and the overlapping portions 19’ respectively comprise two surfaces disposed oppositely, one surface of the main body portion being connected to one surface of the overlapping portions 19 to form the first surfaces and the other surface of the main body portion 19 being connected to the other surface of the overlapping portions 19’ to form the second surface; and the overlapping portions 19’ are in one-to-one correspondence with the blades 20 and the connection pieces, the respective overlapping portions19’ being pivoted to the blade 20 by the connection piece. See FIG. 5.
For claim 3, Scott teaches the blades each have a pivoting portion (inboard end, see FIG. 5), and each of the pivoting portions is overlapped on the respective overlapping portion of the hub 19’ and pivoted to the respective overlapping portion by the connecting piece.   See FIG. 5.
For claim 4, Scott teaches a lower surface of the pivoting portion is in contact with the second surface. See FIG. 5.
For claim 5, Scott teaches the protruding edge of each blade extends from each of the blade pivoting portions, each protruding edge of the blade being overlapped on the boss. See FIG. 5 showing inboard end of the blade overlapping the outboard end of the hub and overlapping the raised dome.  
For claim 6, Scott teaches the lower surface of each blade protruding edge (inboard portion) is in contact with an upper surface of the boss (see FIG. 5).  
For claim 7, Scott teaches each protruding edge in contact with the upper surface of the boss, when the rotor is driven to rotate by the driving device (see FIG. 5 deployment).
For claim 9, noting FIG. 2 and 5, when the two bosses of the Scott folding propeller are interpreted collectively as a boss for the propeller, the center line substantially coincides with the rotating shaft of the driving device.  
For claim 10, the number of bosses is two (i.e. one raised dome for each blade, and FIG. 2 shows two blades).  
For claim 13, Scott teaches in at least FIG. 5, through holes formed in the hub overlapping portions, and corresponding mounting holes formed in the blade pivoting portions, the respective connecting pieces passing through the corresponding through hole and mounting hole to mount the blade to the hub.
For claim 14, the Scott connecting piece is described as a nut and bolt on page 1, lines 102-103, and shown in FIG. 5 as having respective abutting portions: the nut shown abutting against the first surface, and the fastener head abutting against the blade surface facing away from the overlapping portion.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 5 above.
Scott teaches a raised dome portion analogous to the claimed boss, but does not further discuss the geometry of the raised dome portion. 
The shape of the dome does not appear to be of any particular significance.  An annular shape dome, a semi-circular or rectangular shaped dome are each solutions from a finite number of identified, predictable solutions that one of ordinary skill in the art would have pursued with a reasonable expectation of success when making the raised dome teaching of Scott. The alternative solutions are alternative embodiments in the disclosure. Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Scott dome to be any one of: annular, semi-circular or rectangular for the purpose of providing a dome shape capable of providing sufficient friction to retain the blade in a deployed configuration.  

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott as applied to claim 5 above, and further in view of United States Patent Application Publication No. 2018/0257769 A1 (Goldstein hereinafter).
Scott shows the folding propeller blades having a blunt protruding inner edge and not having a shape of a circular arc.
Goldstein shows the use of the protruding edge 160 of a folding propeller having a circular arc shape.  The smooth shape minimizes material, which results in a lighter device.
Because Scott is a folding propeller, and Goldstein teaches a folding propeller with a circular arc shape inner edges, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the Goldstein inner edges to have a circular arc shape as taught in Goldstein for the purpose of reducing the weight of the propeller by eliminating excess weight.  


Allowable Subject Matter
Claims 15-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
For claims 15-18, fixedly connecting either the blade or the hub to the connecting piece by injection molding appears to be different than the teaching of Korean Patent Application Publication No. KR 20170014961 A (Cheon hereinafter) which shows the flanges for presumably relative movement between the pieces of the rotor.  Fixedly connecting the connecting piece to either the hub or the blade limits the degrees of freedom of the rotor without an obvious advantage.  
 
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 11, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799